DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Response of 3 Aug. 2022 has been entered.
Claims 1-3, 7, 12, 15-18, 22, 27, 33 and 34 are currently pending.

Election/Restrictions
Applicant's election with traverse of the invention of Group I, claims 1-3, 7, 12 and 15, and the species of breeding in the reply filed on 3 Aug. 2022 is acknowledged.  The traversal is on the ground(s) that any prior art searched for one invention/species would apply to others and there would thus be no undue search burden in examining the entire application.  This is not found persuasive because the inventions of Groups I-III are directed to distinct methods which use distinct materials (e.g., skeletal muscle in Group I vs. mammary tissue in Group II) and have distinct objectives (e.g., identifying animals with high feed efficiency for breeding or production in Groups I/II vs. assaying the effect of a drug or treatment in Group III).  Moreover, the species of breeding vs. producing an animal product are distinct applications of the claimed method which would involve searching different types of prior art.
The requirement is still deemed proper and is therefore made FINAL.
Claims 16-18, 22, 27, 33 and 34 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 3 Aug. 2022.
Claims 1-3, 7, 12 and 15 are considered here.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-3, 7, 12 and 15 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The claims are directed to a method of identifying and using animals with high feed efficiency comprising determining reducing equivalent production in a skeletal muscle tissue sample from the animal wherein the reducing equivalent production is inversely related to feed efficiency.  The term “reducing equivalent” is not expressly defined in the specification and is thus given its broadest reasonable interpretation consistent with the specification (see MPEP 2111).  In biochemistry, the term reducing equivalent refers generally to any chemical species which transfers the equivalent of one electron in redox reactions (see Definition of Reducing Equivalent at https://www.encyclo.co.uk/meaning-of-Reducing_equivalent).  As evidenced by Kohen et al., Archives of gerontology and geriatrics 24.2 (1997): 103-123, animal tissues contain a diverse range of molecules that act as reducing equivalents, including e.g., low molecular weight antioxidants (LMWA) such as ascorbic acid, tocopherols, polyphenols, glutathione, carnosine, uric acid and NADH, as well as enzymes and other components (under 1. Introduction).  Thus, the “reducing equivalents” being measured in the claimed method constitute a large and diverse genus (particularly when all possible combinations of individual and groups of molecules are considered).
To show possession of a claimed genus, the specification must provide sufficient distinguishing identifying characteristics of the genus (MPEP 2163).  The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species sufficient to show the applicant was in possession of the claimed genus (Id.).  A “representative number of species” means that the species which are adequately described are representative of the entire genus (Id.). Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus (Id.).
The instant specification describes NADH, FADH2, NADP(H) and Coenzyme Q as particular species of reducing equivalents (e.g., Spec., [0006]; [0009]; [0017]; claim 12), and the disclosure in the specification relating to the measurement of reducing equivalents is limited to the use of resazurin- or MTT-based fluorescent indicators for measuring NADH (Spec., [0054]-[0055]; Examples). As evidenced by Holst et al., Toxicology in vitro 19.3 (2005): 379-387, both MTT- and resazurin-based indicators measure cellular metabolic activity of the electron transport chain via a similar mechanism (Holst, under 1. Introduction).  The specification further describes that the assessment of feed efficiency in the claimed method is based on using the measurement of reducing equivalents as a measure of metabolic rate (Spec., [0006]; [0076]-[0088]).  The specification does not describe any methods for measuring reducing equivalents that do not include NADH as measured by MTT/resazurin.  Moreover, there is no described or art-recognized relationship between the measurement of the various species of reducing equivalents present in animal tissues and the metabolic activity that is related to feed efficiency in the claimed method.  Thus, the specification does not describe measuring sufficient species of reducing equivalents to comprise a representative number of species that reflects the variation within the claimed genus.  The specification is considered to provide written description support for measuring reducing equivalents comprising NADH using a fluorescent indicator such as MTT/resazurin (while resazurin can potentially measure reducing equivalents other than NADH (see e.g., Rampersad 2012 under 3.1.Assay chemistry and redox principle, cited in IDS of 27 Jan. 2022), the specification does not evidence possession of species of reducing equivalents that do not include NADH).  

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J YAMASAKI whose telephone number is (571)270-5467. The examiner can normally be reached M-F 930-6 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Louise Humphrey can be reached on 571-272-5543. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ROBERT J YAMASAKI/Primary Examiner, Art Unit 1657